Citation Nr: 1734781	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  06-14 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for sleep apnea, including as due to service-connected residuals of asbestosis.

2.  Entitlement to service connection for a respiratory disorder, including as due to service-connected residuals of asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1966 to October 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the RO in Seattle, Washington, which, in pertinent part, denied service connection for sleep apnea and a sinus disorder.   

The instant matter has been before the Board on multiple occasions.  Recently, in an October 2015 Remand, the Board, in pertinent part, remanded the issues on appeal to obtain new VA medical opinions.  In a subsequent March 2017 Remand, the Board again remanded the issues on appeal to obtain necessary addendum opinions.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The record reflects that, taken together, the Veteran has received adequate VA sleep apnea and respiratory examinations and opinions to satisfy all prior Board remands.  As such, the Board finds these issues ripe for adjudication.  

The Veteran testified before a Veterans Law Judge (VLJ) in July 2007 about the issues on appeal at a Board hearing at the RO in Seattle, Washington (Travel Board hearing).  A transcript of the hearing is associated with the record.  Subsequently, the VLJ who conducted the hearing retired.  In August 2015, the Board sent the Veteran a letter informing of this and indicating that the Veteran could have another hearing with the VLJ who would now be deciding the appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. §§ 20.707, 20.717 (2016).  In September 2015, the Veteran declined the offer of another hearing and requested that the Board proceed with the sleep apnea and respiratory disorder appeals.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2016).  

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed the issue of service connection for sinusitis, including as due to service-connected residuals of asbestosis, to service connection for a respiratory disorder, including as due to service-connected residuals of asbestosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016) and  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with obstructive sleep apnea, allergic rhinitis, and a deviated nasal septum.

2.  During service the Veteran snored, had difficulty breathing while sleeping, and was treated for respiratory problems.  The Veteran was also exposed to asbestos and subsequently service-connected for residuals of asbestosis.

3.  The currently diagnosed obstructive sleep apnea is not related to an in-service injury, disease, or event, to include asbestos exposure.

4.  The currently diagnosed allergic rhinitis is not related to an in-service injury, disease, or event, to include in-service treatment for respiratory symptoms and asbestos exposure.

5.  The currently diagnosed obstructive sleep apnea, allergic rhinitis, and deviated nasal septum were not caused or permanently worsened in severity by the service-connected residuals of asbestosis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for obstructive sleep apnea, including as secondary to service-connected residuals of asbestosis, have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326(a) (2016).

2.  The criteria for service connection for a respiratory disorder, including as secondary to service-connected residuals of asbestosis, have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.

In August 2004, January 2005, and April 2005, VA issued the Veteran VCAA notice, which informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the August 2005 rating decision from which this appeal arises.  Further, the issues were readjudicated in a November 2005 Statement of the Case (SOC), and subsequently issued November 2006, July 2007, June 2008, July 2009, December 2009, January 2016, and June 2017 Supplemental Statements of the Case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran was afforded relevant VA examinations and opinions in April 2008, April 2009, January 2016, and March 2017.  The examination and opinion reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Taken together, the examination and opinion reports reflect that the VA examiners reviewed the record, conducted in-person examinations with appropriate testing, and adequately answered all relevant questions.  

All relevant documentation, including Social Security Administration (SSA) records and VA and private treatment (medical) records, has been secured or attempted to be secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Sleep apnea, allergic rhinitis, and a deviated nasal septum are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Service Connection for Sleep Apnea

The Veteran asserts that currently diagnosed obstructive sleep apnea is related to asbestos exposure in service, to include the service-connected residuals of asbestosis.  

Initially, the Board finds that the Veteran is currently diagnosed with obstructive sleep apnea.  The report from a February 2004 overnight polysomnogram reflects that at the completion of the study the Veteran was diagnosed with obstructive sleep apnea.  

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against either a finding that the currently diagnosed sleep apnea is related to the Veteran's in-service asbestos exposure or otherwise related to an in-service injury, disease, or event, and/or that the currently diagnosed obstructive sleep apnea was caused or aggravated by the service-connected asbestosis residuals.  The Veteran is currently service connected for residuals of asbestosis.  As such, the Veteran's exposure to asbestos in service has been established.

In an August 2005 lay statement, a fellow service member conveyed that during service the Veteran would snore and that this led him to question whether the Veteran was catching his breath.  The service member further advanced waking the Veteran up on occasion to ensure the Veteran would keep breathing.  The Board notes that while the service member noted that the Veteran "sounded like he was having a hard time breathing," the service member did not explicitly state that he saw the Veteran cease breathing, merely that he would wake to Veteran to ensure that the Veteran was breathing.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 118 (32nd ed. 2012) (apnea is "cessation of breathing" and obstructive sleep apnea is "sleep apnea resulting from collapse or obstruction of the airway with the inhibition of muscle tone that occurs during REM sleep.")

At the July 2007 VA Travel Board hearing, the Veteran testified that a private physician had opined that it was as likely as not that the currently diagnosed obstructive sleep apnea was caused by the Veteran's exposure to asbestos during service and that the opinion could be found in the record; however, review of the record reflects that no such opinion was received.  While the Board has considered this testimony, as there is no rationale on which to weigh the advanced positive nexus opinion, the Board finds the negative opinions discussed below to be of greater probative value.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that an opinion without any rationale against which to evaluate the probative value of the determination is inadequate).

The Veteran received a VA general medical examination in April 2008.  Per the VA examiner, service treatment records did not contain any "diagnoses, incidents, or symptoms that would lead one to suspect sleep apnea."  A new VA examination was conducted in April 2009.  Per the examination report, the VA examiner found it less likely as not that the obstructive sleep apnea was caused by exposure to asbestos and/or the service-connected asbestosis residuals.  The VA examiner explained that nothing in the medical literature associates asbestos exposure with sleep apnea or any sleep disorder until the patient becomes hypoxemic at rest or with certain positions, which was not present in the instant matter. 

A new VA sleep apnea opinion was obtained in January 2016.  After reviewing all the relevant evidence of record, the VA examiner rendered a secondary service connection opinion that it was less likely as not that the currently diagnosed obstructive sleep apnea was caused or aggravated by the service-connected asbestosis residuals.  The VA examiner explained that asbestosis is a disease in the form of interstitial lung disease due to large insoluble fibers of asbestos lodging in the parenchyma and pleura of the lungs, while obstructive sleep apnea is a condition in which loose floppy tissues of the pharynx occlude the flow of oxygen during sleep.  Review of the medical literature shows that there is no relationship between interstitial lung disease and loose floppy tissues in the pharynx.

An addendum opinion was obtained in March 2017 on the issue of direct service connection, specifically, whether the obstructive sleep apnea was related to the in-service asbestos exposure and/or the symptoms advanced by the fellow service member in the August 2005 lay statement.  As to the asbestos exposure, the VA examiner opined that it was less likely than not that the obstructive sleep apnea was related to asbestos exposure.  The VA examiner explained that the weight of the medical literature does not support that the asbestos fibers contained in pleural plaques in the periphery of the lungs leads to the development of loose floppy tissues in the throat that cause obstructive sleep apnea.

As to the symptoms witnessed by the service member, the VA examiner in March 2017 also opined that it was less likely than not that the currently diagnosed obstructive sleep apnea was related to the witnessed symptoms.  Per the VA examiner, the obstructive sleep apnea was not diagnosed until approximately 40 years after service separation.  The medical literate reflects that obstructive sleep apnea is a serious medical condition that either leads to or worsens numerous co-morbidities.  If the Veteran had first manifested obstructive sleep apnea during service, the Veteran would have needed to seek treatment for sleep deprivation and/or various co-morbidities well before 
40 years had elapsed.  Further, the VA examiner opined that it was far more likely the observed snoring and difficulty breathing in service were due to congestion, particularly in light of multiple service treatment records (discussed below) showing treatment for respiratory symptoms during service.

Although the Veteran has asserted that the obstructive sleep apnea is related to asbestos exposure in service and/or was causally related to or aggravated by the service-connected asbestosis residuals, he is a lay person and, under the facts of this particular case, does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of the obstructive sleep apnea.  The etiology of the Veteran's obstructive sleep apnea is a complex medical etiological question dealing with the origin and progression of the respiratory system, and such a disability is diagnosed primarily on clinical findings and physiological testing.  Thus, while the Veteran is competent to report some sleep disorder symptoms experienced at any time, under the facts of this case, he is not competent to opine on whether there is a link between obstructive sleep apnea, service, and/or the service-connected asbestos exposure with resulting asbestosis residuals.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (recognizing that lay competency is determined on a case by case basis).

Multiple VA examiners have explained that the medical literature reflects no relationship between asbestos exposure and the subsequent development of obstructive sleep apnea.  Further, the medical literate also shows that asbestosis residuals do not cause or aggravate obstructive sleep apnea.  Additionally, a VA examiner has found it as likely as not that symptoms of snoring and difficulty breathing during service were likely due to congestion, and were not symptoms of obstructive sleep apnea.  For these reasons, the Board finds that the weight of the evidence is against direct or secondary service connection for obstructive sleep apnea under the provisions of 38 C.F.R. §§ 3.303 and 3.310.  As the preponderance of the evidence is against service connection, benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Respiratory Disorder

The Veteran asserts that a currently diagnosed respiratory disorder is related to service, to include in-service asbestos exposure, which subsequently resulted in service-connection for residuals of asbestosis, and treatment of respiratory symptoms.  Initially, the Board finds that the Veteran is currently diagnosed with allergic rhinitis and a deviated nasal septum.  The report from a January 2016 VA respiratory disability benefits questionnaire reflects that the Veteran was diagnosed with allergic rhinitis.  Further, a diagnosis of allergic rhinitis can be found in multiple medical records.  Additionally, the report from an April 2009 VA respiratory examination reflects that the Veteran was diagnosed with a nasal septal deviation.
  
After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that a currently diagnosed respiratory disorder, to include allergic rhinitis and deviation of the nasal septum, is related to the Veteran's in-service asbestos exposure, the in-service respiratory symptom treatment, and/or otherwise related to an in-service injury, event, or disease.  Further, the evidence also weighs against a finding that a currently diagnosed respiratory disorder was caused or aggravated by the service-connected asbestosis residuals.  The Board notes that the Veteran is currently service-connected for residuals of asbestosis.  As such, the Veteran's exposure to asbestos in service has been established.

Service treatment records from July 1967 reflect that the Veteran sought treatment for swollen sinuses.  Subsequently, in March 1968, a service physician noted that the Veteran appeared to have chronic sinus problems and referred the Veteran for an ear, nose, and throat consultation.  The Veteran appears to have received the consultation in April 1968.  Per the service treatment record, the Veteran's symptoms were consistent with low grade sinusitis.  It appears that a provisional diagnosis of rhinosinusitis (sinusitis) was advanced; however, the report from the September 1969 service separation examination reflects that the Veteran's sinuses were normal at service separation.

There are multiple medical records noting a diagnosis of chronic sinusitis during the relevant period on appeal.  In January 2016, a VA examiner did an extensive review of all of the evidence of record and found that the Veteran did not have chronic sinusitis at any point, rather, the Veteran's symptoms and the medical evidence of record, including X-ray evidence, was consistent with a finding that the Veteran had allergic rhinitis and acute sinusitis.  In other words, the VA examiner found that while the Veteran had symptoms of sinusitis both during and after service, "each of these infections were self-limited with treatment and resolved without residuals.  This does not constitute chronic sinusitis."  As such, the VA examiner effectively found that any currently diagnosed sinusitis is not related to the in-service treatment for sinusitis, as the in-service symptoms subsequently resolved, and any current sinusitis is completely unrelated to the in-service symptoms.  Further, while the VA examiner found that the Veteran did not have a current diagnosis of sinusitis, the VA examiner did render negative direct and secondary asbestos/asbestosis residual service-connection opinions for both allergic rhinitis and sinusitis.  As the negative opinion rationale is the same for both respiratory disorders, even if the Veteran does have a current sinusitis disorder that could be service-connected, service connection would not be warranted for all of the reasons applicable to allergic rhinitis, which are discussed below.

Per a July 2004 private medical opinion, while the private physician did opine that the Veteran's asbestosis was related to service, the private physician also explained that there is no known relationship between chronic sinus disease and asbestos exposure; therefore, any such respiratory disorder would not be related to asbestos exposure during service.  Further, in a different July 2004 private opinion letter, a private physician stated that it was impossible to determine whether a respiratory disorder was related to asbestos exposure during service.

The Veteran received a VA general medical examination in April 2008.  Per the examination report, the VA examiner opined that the Veteran did not have a chronic sinus disorder.  The VA examiner explained that the medical evidence of record did not contain diagnoses, incidents, or symptoms that would lead one to suspect a chronic sinus disorder.  Rather, the evidence of record indicated that the Veteran had a currently diagnosed respiratory disorder of allergic rhinitis.  Unfortunately, no opinion was provided as to whether the currently diagnosed allergic rhinitis was related to service.

A new VA respiratory examination was conducted in April 2009.  At that time the Veteran was diagnosed with a nasal septal deviation and "evidence of pan-sinusitis."  The Board notes that the evidence of record indicates that the pan-sinusitis may have been a misdiagnosis; however, as discussed above, the weight of the evidence conveys that service connection for a respiratory disorder, either allergic rhinitis or sinusitis, is not warranted.  At the conclusion of the examination the VA examiner opined that there was nothing in the medical literature that connects asbestosis to any sinus disorder.

VA received an October 2009 private opinion letter.  Per the letter, a private physician stated that, "I can see historical and X-ray documentation in [the Veteran's] Navy records of sinus problems whose onset was during his Navy service;" however, no opinion was rendered as to whether the in-service sinus/respiratory symptoms were related to any currently diagnosed respiratory disorder.  Further, the private physician explicitly noted that, "I do not have the occupational medicine expertise to determine if the asbestosis is the cause of [the Veteran's] chronic sinus complaints."

The January 2016 and corresponding March 2017 VA respiratory opinions reflect that the VA examiner thoroughly reviewed all the relevant evidence of record.  As discussed above, while the VA examiner found in the January 2016 opinion that the Veteran does not have a current diagnosis of chronic sinusitis, the VA examiner's negative nexus opinions and supporting rationale apply to all potential respiratory disorders on appeal, to include allergic rhinitis, sinusitis, and nasal septal deviation.

As to direct service connection, the VA examiner opined that it was less likely than not that a currently diagnosed respiratory disorder was related to the in-service respiratory treatment.  Specifically, the VA examiner noted that while the Veteran was treated for respiratory complaints in 1967 and 1968, the medical evidence of record reflects that the Veteran did not again present for any nasal complaints until 1990 despite numerous medical treatment visits prior to that time.  Further, the VA examiner also found it less likely than not that a currently diagnosed respiratory disorder was related to exposure to asbestos during service.  Per the VA examiner, the medical literature reflects that exposure to asbestos leads to the inhalation of the long asbestos fibers into the lungs.  The common immune response to this exposure leads to the development of pleural plaques in which the asbestos fibers are walled off from the body.  Asbestosis is the condition in which these large insoluble fibers lodge in the parenchyma of the lungs and cause interstitial lung disease.  The weight of the medical literature does not support that the asbestos fibers contained in pleural plaques in the periphery of the lungs leads to the development of respiratory disorders such as allergic rhinitis, sinusitis, and/or nasal septal deviation.

As to secondary service connection, the VA examiner also opined that it was less likely than not that a currently diagnosed respiratory disorder was caused or aggravated by the service-connected asbestosis residuals.  The rationale for this opinion is relatively the same as the opinion concerning why a currently diagnosed respiratory disorder was not due to asbestos exposure, specifically, that the weight of the medical literature does not support that the asbestos fibers contained in pleural plaques in the periphery of the lungs leads to the development (or aggravation) of respiratory disorders such as allergic rhinitis, sinusitis, and/or nasal septal deviation.

Although the Veteran has asserted that one or more respiratory disorders are related to asbestos exposure and/or treatment for respiratory symptoms in service, and/or were causally related to or aggravated by the service-connected asbestosis residuals, he is a lay person and, under the facts of this particular case, does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of the respiratory disorders.  The etiology of the Veteran's respiratory disorders are a complex medical etiological question dealing with the origin and progression of the respiratory system, and such disabilities are diagnosed primarily on clinical findings and physiological testing.  Thus, while the Veteran is competent to report some respiratory symptoms experienced at any time, under the facts of this case, he is not competent to opine on whether there is a link between a respiratory disorder, service, and/or the service-connected asbestos exposure with resulting asbestosis residuals.  See Kahana, 24 Vet. App. at 438 (recognizing that lay competency is determined on a case by case basis); Jandreau, 492 F.3d at 1377 n.4 (lay persons are not competent to diagnose cancer); Woehlaert, 21 Vet. App. at 462 (holding that rheumatic fever is not a condition capable of lay diagnosis).

VA examiners have opined that one or more currently diagnosed respiratory disorders 1) are not related to the in-service treatment for respiratory symptoms; 
2) are not related to asbestos exposure during service; and 3) were not caused or aggravated by the service-connected asbestosis residuals.  The asbestos opinions are supported by the weight of the medical literature.  Even the Veteran's own July 2004 private medical opinion explains that that there is no known relationship between the respiratory disorders at issue and asbestos exposure.  For these reasons, the Board finds that the weight of the evidence is against direct or secondary service connection for a respiratory disorder under the provisions of 38 C.F.R. §§ 3.303 and 3.310.  As the preponderance of the evidence is against service connection, benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for sleep apnea is denied.

Service connection for a respiratory disorder is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


